                 Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 1 of 33




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


EMORY UNIVERSITY,
dba Emory University Hospital Midtown
550 Peachtree Street, NE
Atlanta, GA 30308,

HOSPITAL GENERAL MENONITA (AIBONITO),
Calle José C. Vázquez
Aibonito, PR 00705,

HOSPITAL GENERAL MENONITA (CAYEY),
Bo. Rincón Sector Lomas Carr. #14
Cayey, PR 00737,
                                                                Case No.
INTEGRIS BASS BAPTIST HEALTH CENTER,
600 S. Monroe
Enid, OK 73701,
                      Plaintiffs,

                   v.

XAVIER BECERRA, Secretary, United States
Department of Health and Human Services
200 Independence Avenue, S.W.
Washington, D.C. 20201,
                           Defendant.


                                            COMPLAINT

            The above-captioned Plaintiff-hospitals (collectively, “the Hospitals”), by and through

their undersigned attorneys, bring this action against defendant Xavier Becerra, in his official

capacity as the Secretary (“the Secretary”) of the Department of Health and Human Services

(“HHS”), and state as follows:

                                          INTRODUCTION

            1.     This action arises under Title XVIII of the Social Security Act, 42 U.S.C. §§1395

et seq. (the “Medicare Act”), and the Administrative Procedure Act (“APA”), 5 U.S.C. §§551 et


7055541.7
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 2 of 33




seq. The Medicare payment issue in this action is how inpatient hospital days should be counted

for Medicare disproportionate share hospital (“DSH”) payment purposes when the Medicare

beneficiary patient was eligible for Medicare, and enrolled in a Medicare Part C plan (as opposed

to participating in fee-for-service Medicare), during the inpatient stay.

       2.      The Hospitals seek judicial review of the final orders issued by the Provider

Reimbursement Review Board (“Board” or “PRRB”) remanding the Hospitals’ Medicare appeals

at issue to the Secretary’s contractors in accordance with an agency issuance known as Centers

for Medicare & Medicaid Services (“CMS”) Ruling 1739-R (“the Ruling”) (Exhibit A) for

recalculation of their DSH payments. The PRRB’s remand orders, which followed the PRRB’s

finding that it had jurisdiction over the appeals at issue, are the final agency decisions of the

Secretary for purposes of judicial review.

       3.      The PRRB’s remand decisions must be set aside because, inter alia, the Ruling

unilaterally, arbitrarily, and otherwise unlawfully (a) declares the Hospitals’ long-pending

jurisdictionally-proper PRRB appeals moot, (b) remands them for recalculation of the DSH

payments at issue using criteria that were set forth in a proposed notice-and-comment rule that

purports to have retroactive effect but that has not yet been finalized while, at the same time,

prohibits reopening, which is the action necessary to issue the recalculated payments, and (c)

declares that the PRRB lacks jurisdiction over the appeals while, at the same time, requiring the

PRRB to find that it has jurisdiction before remanding the appeals. Further, there are no

provisions in the Ruling that provide for review of the final payment calculations, as required

by Medicare’s statutory appeal provisions. Nor does the Ruling establish any definitive time

period for the contractors to act. Simply put, the Ruling requires remands for recalculated




                                                  2
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 3 of 33




payments that apparently will never be made, thus effectively extinguishing the Hospitals’

statutory appeal rights for the payments at issue.

       4.      The Ruling’s stated purpose is “to resolve in an orderly manner pending

administrative appeals of the Part C days SSI fraction issue” in light of the decision of the United

States Supreme Court in Allina Health Services v. Price (“Allina II”), 863 F.3d 937 (D.C. Cir.

2017), aff’d sub nom, Azar v. Allina Health Services, 139 S. Ct. 1804 (2019), by requiring the

Secretary’s contractors to “recalculate the provider’s DSH payment adjustment in accordance

with CMS’s forthcoming rule.” Exhibit A at 7-8. But the remands required under the Ruling are

premature, in part because CMS has not yet issued the final rule setting forth the actual payment

criteria to be used when making the recalculated payments.

       5.      Moreover, even if the Secretary issues the payment criteria to be used when

making the recalculated payments in a final rule, the remands required under the Ruling

unlawfully prejudice the Hospitals by limiting (if not depriving them entirely of) their statutory

right under 42 U.S.C. §1395oo and other authorities to (a) challenge the effect of the finalized

payment criteria on the DSH payments at issue in the remanded appeals by prohibiting the

issuance of recalculated DSH payments that the Hospitals could appeal to the PRRB, and (b)

seek interest for their incorrect DSH payments, some of which extend back more than 15 years

(the fiscal periods at issue all predate October 1, 2013, but some go back much further in time).

The Ruling is also unlawful procedurally because it was not adopted using notice-and-comment

rulemaking, as required by statute, despite its substantive impact on the Hospitals’ Medicare

payment rights, and has an unlawful retroactive effect.

       6.      Because the Ruling is unlawful procedurally and substantively, the Hospitals seek

an order (a) setting aside the provisions of the Ruling that declare the Hospitals’ appeals to the




                                                 3
                Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 4 of 33




PRRB moot and require the PRRB to remand their Allina II claims to the Secretary’s contractors

for recalculation of the Hospitals’ DSH payments, (b) reversing the PRRB’s remand orders, and

(c) instructing the PRRB to reinstate the Hospitals’ appeals.

                                  JURISDICTION AND VENUE

         7.       This Court has jurisdiction under 42 U.S.C. §1395oo(f) (appeal of final Medicare

program agency decision) and 28 U.S.C. §§1331 (federal question) and 1361 (mandamus).

         8.       Venue lies in this judicial district under 42 U.S.C. §1395oo(f) and 28 U.S.C.

§1391.

                                             PARTIES

         9.       At all times relevant to this action, the Hospitals were qualified as Medicare-

participating, general acute-care hospital-providers under the federal Medicare program pursuant

to the Medicare Act. The Plaintiff-Hospitals in this action are listed below with their unique

Medicare provider numbers and their cost reporting periods at issue in this action, as set forth in

their administrative appeals:

               a. Emory University, d/b/a Emory University Hospital Midtown, Medicare Provider
                  Number 11-0078, FY 2013.
               b. Hospital General Menonita (Aibonito), Medicare Provider Number 40-0018, FYs
                  2002, 2003 and 2004.
               c. Hospital General Menonita (Cayey), Medicare Provider Number 40-0013, FYs
                  2003 and 2004.
               d. Integris Bass Baptist Health Center, Medicare Provider Number 37-0016, FY
                  2011.
The PRRB appeals at issue are listed in Exhibit B hereto with the date of the final remand orders.

         10.      Defendant Xavier Becerra is the Secretary of HHS. The Secretary, the federal

official responsible for administration of the Medicare program, has delegated that responsibility

to CMS. Before June 14, 2001, CMS was known as the Health Care Financing Administration




                                                  4
              Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 5 of 33




(“HCFA”). In this Complaint, the Hospitals refer to the agency as CMS, even for events arising

before June 14, 2001.

              GENERAL BACKGROUND OF THE MEDICARE PROGRAM

        11.    The Medicare Act establishes a system of health insurance for the aged, disabled,

and individuals with end-stage renal disease. 42 U.S.C. §1395c. The Medicare program is

federally funded and administered by the Secretary through CMS and its contractors. 42 U.S.C.

§1395kk; 42 Fed. Reg. 13,282 (Mar. 9, 1977).

        12.    CMS implements the Medicare program, in part, through the issuance of official

Rulings. See 42 C.F.R. §401.108. In addition to the substantive rules published by the Secretary

in the Code of Federal Regulations and the Rulings, CMS publishes numerous other

interpretative rules implementing the Medicare program, which are compiled in one or more

CMS Manuals. The Secretary also issues other subregulatory documents to implement the

Medicare program, which generally do not have the force and effect of law.

        13.    The Medicare Act, at 42 U.S.C. §1395hh(a), prohibits the application of any rule

or policy that establishes or changes a substantive legal standard governing the payment for

service unless it is promulgated by the Secretary by notice-and-comment rulemaking.            In

addition, the Medicare Act specifies that where a final rule “is not a logical outgrowth of a

previously published notice of proposed rulemaking . . ., such provision shall be treated as a

proposed regulation and shall not take effect.” 42 U.S.C. §1395hh(a)(4). Allina II, 139 S. Ct. at

1816.

        14.    The Medicare program is divided into five parts: A, B, C, D, and E. Part A of the

Medicare program provides for coverage and payment for, among others, inpatient hospital

services on a fee-for-service basis. 42 U.S.C. §§1395c et seq. Part A services are furnished to

Medicare beneficiaries by “providers” of services, including the Hospitals, that have entered into


                                                5
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 6 of 33




written provider agreements with the Secretary, pursuant to 42 U.S.C. §1395cc, to furnish

hospital services to Medicare beneficiaries.

       15.     CMS pays providers participating in Part A of the Medicare program for covered

services rendered to Medicare beneficiaries through “Medicare Administrative Contractors”

(“MACs”), which are agents of the Secretary. Each Medicare-participating hospital is assigned

to a MAC. 42 U.S.C. §1395h. The amount of the Medicare Part A payment to a hospital for

services furnished to Medicare beneficiaries is determined by its MAC based on instructions

from CMS.

       16.     Part C of the Medicare program addresses how Medicare beneficiaries can obtain

their Medicare benefits through a health plan, as opposed to under fee-for-service Medicare.

Medicare beneficiaries that join Part C plans still have Medicare, but they get their coverage and

payment for hospital services from the plan, and not fee-for-service Medicare.

   THE MEDICARE HOSPITAL INPATIENT PROSPECTIVE PAYMENT SYSTEM

       17.     Effective with cost reporting years beginning on or after October 1, 1983,

Congress adopted the hospital inpatient prospective payment system (“IPPS”) to reimburse

hospitals, including the Hospitals, for inpatient hospital operating costs. Under IPPS, Medicare

payments for hospital operating costs are not based directly on the costs actually incurred by the

hospitals. Rather, they are based on predetermined, nationally applicable rates based on the

diagnosis of the patient determined at the time of discharge from the inpatient stay, subject to

certain payment adjustments. One of these adjustments is the Medicare “disproportionate share

hospital” or “DSH” payment. See 42 U.S.C. §1395ww(d)(5)(F). This Complaint addresses DSH

payments based on the rules that were in place before October 1, 2013.

                           THE MEDICARE DSH ADJUSTMENT




                                                6
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 7 of 33




       18.     Hospitals that treat a disproportionately large number of low-income patients are

entitled by statute to a DSH adjustment, in addition to standard Medicare payments. 42 U.S.C.

§1395ww(d)(5)(F). Congress enacted the DSH adjustment in recognition of the relatively higher

costs associated with providing services to low-income patients. These higher costs have been

found to result from the generally poorer health of low-income patients. The DSH adjustment

provides additional Medicare reimbursement to hospitals for the increased cost of providing

services to their low-income patients.

       19.     There are two methods of determining qualification for a DSH adjustment: the

more common “proxy method” (42 U.S.C. §1395ww(d)(5)(F)(i)(I)) and the less common “Pickle

method” (42 U.S.C. §1395ww(d)(5)(F)(i)(II)). The Hospitals’ DSH calculations at issue were

made using the proxy method, under which entitlement to a DSH adjustment, as well as the

amount of the DSH payment, is based on the hospital’s “disproportionate patient percentage”

(“DPP”). 42 U.S.C. §1395ww(d)(5)(F)(v) and (vi).

       20.     The DPP is the sum of two fractions, which are designed to capture the number of

low-income patients a hospital serves on an inpatient basis by counting the number of days that

low-income patients receive inpatient services in a given fiscal year (“inpatient days”). Thus, the

two fractions serve as a “proxy” to determine low-income patients, rather than having CMS

count the actual number of such patients.

       21.     The first fraction, referred to as the “Medicare/SSI fraction,” accounts for

inpatients who are current Medicare Part A recipients and also entitled to benefits under SSI, a

federal low-income supplement. The Medicare/SSI fraction is defined by statute as follows:

       [T]he fraction (expressed as a percentage), the numerator of which is the number
       of such hospital’s patient days for such period which were made up of patients
       who (for such days) were entitled to benefits under Part A of this subchapter and
       were entitled to supplementary security income benefits (excluding any State



                                                7
              Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 8 of 33




       supplementation) under subchapter XVI of this chapter, and the denominator of
       which is the number of such hospital’s patient days for such fiscal year which
       were made up of patients who (for such days) were entitled to benefits under Part
       A of this subchapter.

42 U.S.C. §1395ww(d)(5)(F)(vi)(I) (emphasis added). The Medicare/SSI fraction, therefore, is

the percentage of a hospital’s Medicare Part A-entitled inpatients who were also entitled to SSI

benefits at the time that they were receiving inpatient services at the hospital. The terms

“Medicare” and “SSI,” and “ratio,” “fraction,” “proxy” and “percentage” are all used

interchangeably throughout various sources to describe the fraction set forth in 42 U.S.C.

§1395ww(d)(5)(F)(vi)(I). For consistency, the term “Medicare/SSI fraction” is used herein.

       22.     The second fraction, referred to as the “Medicaid fraction,” is defined by statute

as follows:

       [T]he fraction (expressed as a percentage), the numerator of which is the number
       of the hospital’s patient days for such period which consist of patients who (for
       such days) were eligible for medical assistance under a State plan approved under
       title XIX, but who were not entitled to benefits under Part A of this title, and the
       denominator of which is the total number of the hospital’s patient days for such
       period.

42 U.S.C. §1395ww(d)(5)(F)(vi)(II) (emphasis added). The Medicaid fraction, therefore, is

intended to account for hospital inpatients “who were not entitled to benefits under [Medicare]

Part A,” but who were “eligible for medical assistance” under the Medicaid State plan at the time

that they were receiving inpatient services at the hospital.

                                      MEDICARE PART C

       23.     Section 4001 of the Balanced Budget Act of 1997 (“BBA”), Pub. Law No. 105-

33, added a new Part C to Title XVIII of the Social Security Act to establish the

Medicare+Choice program to allow Medicare beneficiaries to obtain their Medicare benefits

through a private health plan, instead of through fee-for-service Medicare.        The Medicare




                                                  8
                Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 9 of 33




Prescription Drug, Improvement, and Modernization Act of 2003, Pub. Law No. 108-173,

replaced the Medicare+Choice program with the new Medicare Advantage program, also under

Part C. For consistency, all plans authorized under Part C are referred to herein as “Part C

plans.”

          24.    A Medicare beneficiary can elect to receive Medicare benefits either through the

original fee-for-service program under Medicare Part A, or through enrollment in a Part C plan,

but not both simultaneously. 42 U.S.C. §1395w-21(a)(1); 42 C.F.R. §422.50; see also 63 Fed.

Reg. 34,968 (June 26, 1998) (“Under section 1851(a)(1), every individual entitled to Medicare

Part A and enrolled under Part B . . . may elect to receive benefits through either the existing

Medicare fee-for-service program or a Part C [Medicare Advantage] plan.”) (emphasis added).

In order to be eligible to enroll in a Part C plan, an individual must be entitled to benefits under

Part A. 42 U.S.C. §1395w-21(a)(3)(A). Once a Medicare beneficiary individual enrolls in a Part

C plan, the beneficiary “is entitled to elect to receive benefits under [the Medicare

statute] . . . through enrollment in a [Medicare Advantage] plan under this part [C]” and, thus, is

no longer entitled to payment of benefits under Medicare Part A.              42 U.S.C. §1395w-

21(a)(1)(B).

          25.    The Secretary makes Part C payments to the Part C plan “instead of the amounts

which (in the absence of the contract) would otherwise be payable under parts A and B of this

subchapter for items and services furnished to the individual.” 42 U.S.C. §1395w-21(i)(1); see

also 63 Fed. Reg. 34,968 (June 26, 1998) (“Under section 1851(a)(1), every individual entitled to

Medicare Part A and enrolled under Part B . . . may elect to receive benefits through either the

existing Medicare fee-for-service program or a Part C plan.”). It is the responsibility of the Part




                                                 9
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 10 of 33




C plan to pay the amount due to providers for the services provided to Medicare beneficiaries

enrolled in the Part C plan.

       26.     Thus, payments for Part C enrollees are made under Part C, rather than under

Parts A or B. 42 U.S.C. §1395w-21(a)(1)(B). Accordingly, Medicare patients who elect to

receive Medicare benefits through enrollment in a Part C plan are no longer “entitled to benefits

under part A,” because they are not entitled to have payment made under part A. See 42 U.S.C.

§426(c) (defining entitlement to benefits under Part A as “entitlement to have payment made

under, and subject to the limitations in, part A”) and 42 U.S.C. §1395d(a) (stating that the

benefits provided under Medicare Part A “consist of [an individual’s] entitlement to have

payment made on his behalf” for services covered under Part A).

       HOW THE SECRETARY HAS ACCOUNTED FOR PART C DAYS IN THE
          MEDICARE/SSI FRACTION AND THE MEDICAID FRACTION

       27.     When a hospital provides inpatient services to a Part C plan enrollee, these

inpatient days are referred to as “Part C days” for DSH purposes. Prior to 2003, it was the

Secretary’s policy and practice not to include Part C days in the Medicare/SSI fraction. Allina

Health Services v. Sebelius (“Allina I”), 746 F.3d 1102, 1106 (D.C. Cir. 2014) (Before May

2003, “the Secretary treated Part C patients as not entitled to benefits under Part A.”).

       28.     Consistent with that long-standing practice, in the Federal fiscal year (“FFY”)

2004 (FFYs start on October 1 and end the next September 30) IPPS Proposed Rule, which CMS

published in the Federal Register in May 2003, the Secretary “propos[ed] to clarify” that Part C

days “should not be included in the Medicare fraction.” 68 Fed. Reg. 27,154, 27,208 (May 19,

2003) (emphasis added). In that proposed rule, CMS reasoned that “once a beneficiary has

elected to join a Medicare Advantage plan, that beneficiary’s benefits are no longer administered




                                                 10
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 11 of 33




under Part A.” Id. CMS also proposed to permit hospitals to count inpatient days for Medicaid-

eligible Medicare Part C plan enrollees in the numerator of the Medicaid fraction. Id.

       29.     The Secretary did not act on this proposal in the FFY 2004 IPPS Final Rule. See

68 Fed. Reg. 45,346, 45,422 (August 1, 2003). The Secretary also did not address this proposal

in the FFY 2005 IPPS Proposed Rule, which was published in the Federal Register in May 2004.

Despite not addressing the proposal in the FFY 2005 IPPS Proposed Rule, and in a complete

reversal of the policy in the FFY 2004 IPPS Proposed Rule, in the FFY 2005 IPPS Final Rule,

CMS “adopt[ed] a policy” to include Part C days in the Medicare/SSI fraction, and exclude these

days from the numerator of the Medicaid fraction, and stated that it was “revising” its regulations

to reflect this policy effective October 1, 2004. 69 Fed. Reg. 48,916, 49,099 (August 11, 2004).

The Secretary’s sole explanation for this 180-degree reversal was that Part C plan enrollees “are

still, in some sense, entitled to benefits under Part A.” Id. But contrary to the Secretary’s

assertion, CMS did not “revise” the DSH regulation at that time to include Part C days in the

Medicare/SSI fraction. Nor did the agency implement that new policy at that time.

       30.     Thereafter, in Change Request 5647, Transmittal No. 1311 (Jul. 20, 2007) at 8,

CMS stated that “[p]atients who are enrolled in Medicare Advantage . . . should also be included

in the Medicare fraction.” With an implementation date of January 7, 2008, the change request

directed that “hospitals . . . begin to submit ‘no pay’ bills to their Medicare contractor for the MA

beneficiaries they treat, in order for these days to be eventually captured in the DSH . . .

calculations." Id. at 1 (emphasis added). CMS revised the Medicare Claims Processing Manual

to state: “[H]ospitals may go back and submit claims with discharge dates on or after October 1,

2006 (FY 2007), so that SSI data for FY 2007 and beyond will include MA [i.e., Medicare

Advantage or Medicare Part C] patient days.” Id. at 2 (emphasis added); see also Medicare




                                                 11
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 12 of 33




Claims Processing Manual (CMS Pub. 100-04) Ch. 3 §20.3, (requiring hospitals to submit

informational only bills to “ensure that these days are included in the SSI [fraction] for Fiscal

Year 2007 and beyond”).

       31.       In the FFY 2008 IPPS Final Rule, which CMS published in the Federal Register

in August 2007, the agency stated that it had “inadvertently” failed to revise the regulation in

2004 and was doing so at that time to conform to the alleged 2004 “policy change.” 72 Fed.

Reg. 47,130, 47,384 (August 22, 2007) (amending portions of the DSH regulation to include in

the numerator and denominator of the Medicare/SSI fraction days relating to patients who are

“entitled to Medicare Part A (or Medicare Advantage (Part C)).” Id. at 47,411 (amending

§412.106(b)(2)(i)(B) and (iii)(B)) (emphasis added). By revising the DSH regulation in the FFY

2008 IPPS Final Rule, without first explaining the rationale for doing so in the FFY 2008 IPPS

Proposed Rule, the Secretary did not meet the notice-and-comment provisions of the APA.

       32.       In the FFY 2014 IPPS Proposed Rule, which was published in the Federal

Register in May 2013, CMS presented its proposal to “readopt” the 2004 rule (with the 2007

revisions), to attempt to satisfy the APA’s notice-and-comment rulemaking requirements for

FFY 2014 and subsequent FFYs. 78 Fed. Reg. 27,486, 27,578 (May 10, 2013). CMS asserted in

the FFY 2014 IPPS Final Rule that the agency was, indeed, “readopting” the 2004 rule (allegedly

codified in 2007). 78 Fed. Reg. 50,496, 50,614 (August 19, 2013). This new rule applied only

prospectively.

  LITIGATION ABOUT HOW THE SECRETARY HAS ACCOUNTED FOR PART C
   DAYS IN THE MEDICARE/SSI FRACTION AND THE MEDICAID FRACTION

       33.       The Secretary’s 2004 change in policy (effective with the start of FFY 2005) has

been subject to several legal challenges. In Northeast Hospital Corporation v. Sebelius, 657

F.3d 1 (D.C. Cir. 2011), a hospital appealed the application of the new policy of including Part C



                                                12
              Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 13 of 33




days in the Medicare/SSI fraction retroactively to the hospital’s DSH payments for FFYs 1999–

2002.   The D.C. Circuit held that CMS had changed its practice and policies concerning

including Part C days in the Medicare/SSI fraction in 2004 and the 2004 policy could not be

applied retroactively to periods before the October 1, 2004 effective date. Id. at 17.

        34.     In Allina I, supra, which involved FFY 2007, the D.C. Circuit held that CMS had

failed to follow the APA and the Medicare Act when attempting to adopt a regulation in 2004

that suggested Part C inpatient days will be (or should be) included in the Medicare/SSI fraction

and excluded from the Medicaid fraction, because it was not a “logical outgrowth” of the

proposed rule suggesting the opposite. Allina I, however, arguably left open the possibility that

CMS could attempt to “repair” the identified deficiencies in the 2004 rulemaking process by

implementing the new policy through an adjudicatory process. Allina I was remanded to the

Secretary for further proceedings.

        35.     On remand in Allina I, the December 2, 2015 final “Decision of the [CMS]

Administrator” purported to explain why the 2004 rule change had been properly supported by

the administrative record of the rulemaking and why, in any event, the “change” in CMS policy

was not actually a substantive modification of policy, but rather a clarification of the agency’s

interpretation, which could be applied even in the absence of notice-and-comment rulemaking.

See Allina Health Servs., et al., v. Sebelius, No. 1:10-cv-01463-RMC, CMS Adm’r Dec. (D.D.C.

Dec. 2, 2015). In response, the Allina I plaintiff-hospitals filed a new lawsuit in this Court to

challenge this 2015 CMS Administrator’s final decision.

        36.     Meanwhile, the Allina hospital plaintiff group had already filed a separate lawsuit

in this Court, Allina II, to challenge the Secretary’s application of the 2004 rule (already vacated

by Allina I) to the hospitals’ DSH payments for FFY 2012. The hospitals in Allina II contended




                                                13
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 14 of 33




that the Secretary violated two independent provisions of the Medicare Act by including Part C

days in the hospitals’ Medicare/SSI fractions for FFY 2012. The D.C. Circuit agreed, not only

reiterating that the 2004 rule was invalid but also stating that “HHS violated the Medicare Act

when it changed its reimbursement adjustment formula without providing notice and opportunity

for comment.” Allina II, 863 F.3d at 938.

       37.     Significantly, the D.C. Circuit also suggested that the Secretary could not “repair”

the deficiencies in the 2004 rulemaking process by implementing the new policy through an

adjudicatory process, stating, contrary to the earlier decision in Allina I, that the Secretary “could

not circumvent this requirement [to conduct notice and comment rulemaking] by claiming that it

was acting by way of adjudication rather than rulemaking.” Id. at 945. The D.C. Circuit also

noted that, because its prior ruling vacated the 2004 rule, “HHS can no longer rely on the 2004

interpretation.” Allina II, 863 F.3d at 939.

       38.     The Secretary petitioned for both panel rehearing and rehearing en banc in Allina

II, both of which petitions were denied. On April 27, 2018, the Secretary filed a petition for

certiorari to the Supreme Court of the United States, and the Supreme Court granted the

Secretary’s petition on September 27, 2018. On June 3, 2019, the Supreme Court affirmed the

decision of the D.C. Circuit in Allina II. Azar v. Allina Health Servs., 139 S. Ct. 1804 (2019).

       39.     On remand from the Supreme Court and the D.C. Circuit, this Court entered

judgment in favor of the plaintiffs in Allina II, vacated the Medicare/SSI fractions to be used in

calculating the plaintiffs’ DSH payments, and remanded the case to the Secretary for further

proceedings consistent with the law established by the Allina II case. See Order, Allina Health

Servs. v. Azar, No. 14-cv-1415 (TJK) (D.D.C. Sept. 4, 2019), ECF No. 58 at 2.




                                                 14
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 15 of 33




       40.     Although Allina II was remanded to the Secretary, numerous actions are still

pending in this Court, which have been consolidated under In Re: Alina II-Type DSH Adjustment

Cases, No. 19-mc-0190 (D.D.C.). The Secretary’s motion for remand and the plaintiff hospitals’

opposition is currently pending in that consolidated case.

                      THE PROPOSED RULE TO ADDRESS ALLINA

       41.     In response to Allina II, on August 6, 2020, CMS issued a proposed rule entitled

“Treatment of Medicare Part C Days in the Calculation of a Hospital’s Medicare

Disproportionate Patient Percentage,” 85 Fed. Reg. 47,723 (August 6, 2020) (“the Proposed

Rule”). The purpose of the Proposed Rule is to “create a policy governing the treatment of days

associated with [Medicare] beneficiaries enrolled in Medicare Part C for discharges occurring

prior to October 1, 2013, for purposes of determining” DSH payments in light of the decision of

the Supreme Court in Allina II. Id. at 47,723.

       42.     The Proposed Rule asserts that, as a result of vacatur of the 2004 rule, CMS has

no rule governing the treatment of Part C days and must, under Allina II, engage in retroactive

rulemaking. Id. at 47,424–25. The Proposed Rule thus fails to account for the pre-2004 rule that

still governs the treatment of Part C days in the DSH payment in light of the 2004 rule’s vacatur.

Id. at 47,725. Also, the Proposed Rule asserts retroactive rulemaking is (a) necessary to comply

with the statutory requirement to calculate Medicare DSH payments, and (b) in the “public

interest” because, absent retroactive rulemaking, CMS “would be unable to calculate and

confirm proper DSH payments for the time periods before FY 2014 . . . .” Id.

       43.     The Proposed Rule has not yet been finalized. If finalized as proposed, the new

rule would effectively reinstate CMS’s vacated 2004 rule and expand its retroactive effect to

cover all dates of service prior to October 1, 2013, including dates of service prior to the October




                                                 15
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 16 of 33




1, 2004 effective date of the 2004 rule. If that occurs, the Hospitals expect to challenge that final

rule for several reasons, including that it (a) is inconsistent with the plain reading of the DSH

Statute, which requires Part C Days to be excluded from the Medicare/SSI Fraction and included

in the numerator of the Medicaid Fraction (for dually-eligible Medicare Part C enrollees), and (b)

does not meet the statutory requirements for retroactive rulemaking.

                                     CMS RULING 1739-R

       44.     On August 17, 2020, as a direct result of the Proposed Rule, and in clear

coordination with it and reliance on it, CMS issued Ruling CMS-1739-R without using notice-

and-comment rulemaking. This was improper under 42 U.S.C. §1395hh(a) because the Ruling

establishes the procedural policy by which the Hospitals’ DSH payments will be changed and,

thus, requires the Secretary to use notice-and-comment rulemaking.

       45.     The Ruling (Exhibit A at 2) states that it applies only to appeals that include the

Allina II issue “regarding patient days with discharge dates before October 1, 2013 that arise

from Notices of Program Reimbursement (“NPRs”) that are issued before CMS issues a new

final rule to govern the treatment of patient days with discharge dates before October 1, 2013.”

Thus, the Ruling purports to have an improper retroactive effect, including for dates of service

prior to the October 1, 2004 effective date of the 2004 rule.

       46.     The Ruling (Exhibit A at 8) requires the PRRB to remand jurisdictionally-proper

appeals that include the Allina II issue to the applicable MACs to “recalculate the provider’s

DSH payment adjustment in accordance with CMS’s forthcoming rule”:

       If the administrative tribunal finds that the applicable jurisdictional and procedur-
       al requirements are satisfied for a given claim on the Part C day DSH issue and
       that any NPR that is the basis for the claim issued before CMS’s forthcoming fi-
       nal rule or that arise from an appeal based on an untimely NPR under 42 U.S.C.
       1395oo(a)(1)(B) or (C) and any subsequently issued NPR for that fiscal year pre-
       dates the new final rule then the appeals tribunal will issue a brief written order,



                                                 16
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 17 of 33




       remanding each such claim that qualifies for relief under the Ruling to the appro-
       priate Medicare contractor for calculation of the DSH payment adjustment for the
       period at issue pursuant to the forthcoming rule.

Exhibit A at 7-8 (underlining added). Thus, before issuing a remand, the PRRB must find that

the claim meets “applicable jurisdictional requirements.” However, the Ruling states:

       By this Ruling, the Administrator provides notice that the PRRB and other Medi-
       care administrative appeals tribunals lack jurisdiction over the Part C days issue
       for years before FY 2014 as to any appeals arising from NPRs from that period
       that pre-dates the forthcoming rule or that arise from an appeal based on an un-
       timely NPR under 42 U.S.C. 1395oo(a)(1)(B) or (C) and any subsequently issued
       NPR for that fiscal year pre-dates the new final rule.

Exhibit A at 6-7 (underlining added). The Ruling does not explain how the PRRB can find it has

jurisdiction over a claim over which, under the Ruling that the PRRB is required to follow, the

PRRB explicitly “lacks jurisdiction.”

       47.     The Ruling adds:

       CMS’s action eliminates any actual case or controversy regarding the hospital’s
       previously calculated SSI and Medicaid fractions and its DSH payment adjust-
       ment and thereby renders moot each properly pending claim in a DSH appeal in-
       volving the issue resolved by the Supreme Court in Allina, provided such claim
       otherwise satisfies the applicable jurisdictional and procedural requirements of
       section 1878 of the Act, the Medicare regulations, and other agency rules and
       guidelines for appeal.

Exhibit A at 8-9. The Ruling further states that “this Ruling is not an appropriate basis for a new

reopening of any final determination of the Secretary or a Medicare contractor or of any decision

by a reviewing entity with respect to the Part C days DSH issue.” Exhibit A at 9. But without a

reopening, the MACs do not have a process to use to issue a revised determination. And without

a revised determination, there is no payment to appeal to the PRRB. Thus, the Ruling apparently

will terminate the Hospitals’ statutory right to appeal their DSH payments to the PRRB while

prohibiting MACs from taking the actions necessary to issue recalculated payments that the

Hospitals could then appeal.



                                                17
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 18 of 33




       48.     Even more pernicious, no revisions to the payment calculations for the Hospitals

to appeal are anticipated as a result of the Ruling.        When the MACs made their initial

determinations, which are the subject of these appeals, the MACs likely included the Medicare

Part C days in the Medicare fractions, and not the Medicaid fractions, just as the MACs are

anticipated to do as a result of the as-yet unpublished retroactive rule, which will control the new

calculations. If so, there would be no change to the payments at issue.

       49.     Because remands made under the Ruling provide for no further review by the

PRRB or the Secretary, they are final agency determinations for purposes of judicial review.1

       50.     The Ruling states that its remand procedure is necessary “to resolve in an orderly

manner pending administrative appeals of the Part C days SSI fraction issue.” Exhibit A at 7.

With regard to the numerous cases currently pending in this Court on the Allina II issue, the

Ruling adds:

       Hospitals have filed numerous PRRB appeals challenging the treatment of patient
       days associated with patients enrolled in Medicare Advantage plans with dis-
       charge dates before the effective date of the FY 2014 IPPS/LTCH PPS final rule. .
       . . In many such cases, the PRRB has granted expedited judicial review (EJR).
       After the Supreme Court’s decision, the United States District Court for the Dis-
       trict of Columbia granted the Secretary’s motion to consolidate most of these cas-
       es (in re: Allina II-Type DSH Adjustment Cases, 19-mc-190). Prior to consolida-

1
   On November 20, 2020, CMS issued a Technical Direction Letter (“TDL”) to all MACs about
how to implement the Ruling. See Exhibit C. The TDL notes (at 2) that (a) “some providers
have expressed concern that 1739-R will deprive them of appeal rights concerning their
remanded appeals” and (b) the purpose of the TDL is to “clarify” that “such hospitals will not be
precluded by the Ruling from seeking further review under the Medicare statute for the Part C
days issue by filing an administrative appeal.” The TDL states that hospitals will be able to
appeal because MACs “will issue a revised NPR in connection with remanded appeals pursuant
to the forthcoming final rule.” Id. However, the issuance of a revised NPR by a MAC would
violate the Ruling which states “this Ruling is not an appropriate basis for a new reopening of
any final determination of the Secretary or a Medicare contractor or of any decision by a
reviewing entity with respect to the Part C days DSH issue” (Exhibit A at 9) because a MAC can
issue a revised NPR only through the reopening process. Because the TDL is subservient to the
Ruling, the TDL does not provide assurance that the Hospitals will, in fact, continue to be able to
pursue their statutory appeal rights for their remanded appeals.


                                                18
              Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 19 of 33




        tion, many such cases had been stayed pending the outcome of the Allina proceed-
        ings. The Secretary has since moved for a voluntary remand of these consolidated
        cases so that he can re-examine the claims in light of the Supreme Court’s deci-
        sion and take further action as necessary to comply with the applicable legal
        standards announced therein. The Secretary has determined that he has no choice
        but to engage in a new rulemaking to resolve the issue.

Exhibit A at 6 (emphasis added). Thus, the Ruling requires remand based on a mere proposed

rule in anticipation of finalization.

        51.     A regulation, 42 C.F.R. §401.108, states that CMS Rulings are binding on all

CMS components. Another regulation, 42 C.F.R. §405.1867, states that, “[i]n exercising its

authority to conduct proceedings . . . the PRRB must comply with all the provisions of Title

XVIII of the Act and regulations issued thereunder, as well as CMS Rulings issued under the

authority of the Administrator as described in §401.108.”

        52.     Since publication of the Ruling, the PRRB has remanded numerous appeals

challenging the 2004 rule to various MACs.           These remand decisions generally state that,

although the PRRB has jurisdiction over the appeals, the PRRB is compelled by the Ruling to

order remand.

                            THE MEDICARE APPEALS PROCESS

        53.     Under the Medicare program, each hospital’s MAC is required to analyze and

audit the hospital’s annually submitted Medicare cost report and issue a Medicare Notice of

Amount of Program Reimbursement (“NPR”), which informs the hospital of the final

determination of its total Medicare reimbursement for the hospital’s fiscal year.

        54.     If a hospital is dissatisfied with its MAC’s final determination (or any revised

final determination) of the hospital’s total Medicare program reimbursement for a fiscal year, as

reflected in the NPR, and the hospital satisfies the amount in controversy requirements, the

hospital has a right to obtain a hearing before the PRRB by filing an appeal within 180 days of



                                                19
               Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 20 of 33




receiving its NPR (or any revised NPR). 42 U.S.C. §1395oo. In addition to having the authority

to make substantive decisions concerning Medicare reimbursement appeals, the PRRB is

authorized to decide questions relating to its jurisdiction and procedure.

         55.     The decision of the PRRB on substantive or jurisdictional issues constitutes final

administrative action unless the Secretary reverses, affirms, or modifies the decision within 60

days of the hospital’s notification of the PRRB’s decision. 42 U.S.C. §1395oo(f)(1); 42 C.F.R.

§§405.1875 and 405.1877. The Secretary has delegated his authority under the statute to review

PRRB decisions to the CMS Administrator. Thus, the Secretary’s final administrative decision

for purposes of judicial review is either the decision of the PRRB or the decision of the CMS

Administrator after review of the PRRB’s decision.

         56.     The PRRB lacks the authority to adjudicate the validity of the Secretary’s

regulations and CMS Rulings. 42 C.F.R. §405.1867. Thus, when a hospital is entitled to a

PRRB hearing, the hospital may request that the PRRB determine whether it has the authority to

decide the question of law or regulations relevant to the appeal. 42 U.S.C. §1395oo(f)(l). If the

PRRB determines that the legal issues raised are outside the scope of its own authority, it must

certify the case for “expedited judicial review” or “EJR.” Id. In that event, the hospital has

exhausted its administrative remedies, the Secretary’s determination is final, and the hospital

may commence a civil action for judicial review of the final determination of the Secretary. See

42 U.S.C. §1395oo(f)(1); 42 C.F.R. §405.1842. An EJR determination is not subject to review

by the Secretary or the CMS Administrator but, rather, allows the hospital to proceed directly to

court.

         57.     A final decision of the PRRB, including a jurisdictional dismissal, is subject to

judicial review. 42 U.S.C. § 1395oo(f)(1); 42 C.F.R. §1877(a). A hospital may obtain judicial




                                                 20
              Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 21 of 33




review by filing suit within 60 days of receipt of the Secretary’s final administrative decision, or

an EJR determination, in the United States District Court for the judicial district in which the

hospital is located or in the United States District Court for the District of Columbia. 42 U.S.C.

§1395oo(f). A hospital may also seek judicial review if the PRRB fails to timely render an EJR

determination. Id. In any of these actions, the Secretary is the proper defendant. See 42 C.F.R.

§421.5(b). Under 42 U.S.C. §1395oo(f)(2), interest is to be awarded in favor of a hospital that

prevails in an action brought under 42 U.S.C. §1395oo(f). Under 42 U.S.C. § 1395g(d), CMS is

required to pay interest on underpayments to Medicare providers, if the underpayment is not paid

within thirty days of a “final determination.”

       58.      Judicial relief is also available under the equitable remedy of mandamus where a

hospital has a clear right to the relief sought and the Secretary has a defined and non-

discretionary duty to honor that right. Monmouth Med. Ctr. v. Thompson, 257 F.3d 807 (D.C.

Cir. 2001).

       59.      Reopenings of MAC final determinations are permitted pursuant to 42 C.F.R.

§405.1885. However, a change of legal interpretation or policy by CMS in a regulation or

ruling, even if made in response to judicial precedent, is not a permissible basis for a reopening.

42 C.F.R. §405.1885(c)(2).

                APPLICABILITY OF THE APA TO MEDICARE APPEALS

       60.      Under 42 U.S.C. §1395oo(f)(1), an action brought for judicial review of final

agency action involving PRRB appeals “shall be tried pursuant to the applicable provisions

under chapter 7 of title 5” of the U.S. Code, which contains the APA. Under the APA, a

“reviewing court shall…hold unlawful and set aside agency action, findings, and conclusions

found to be…arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with




                                                 21
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 22 of 33




law.” 5 U.S.C. §706(2)(A). Furthermore, a “reviewing court shall…hold unlawful and set aside

agency action, findings, and conclusions found to be…in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right.” 5 U.S.C. §706(2)(C).

       61.     Additionally, a “reviewing court shall…hold unlawful and set aside agency

action, findings, and conclusions found to be…without observance of procedure required by

law.” 5 U.S.C. §706(2)(D). The APA dictates rulemaking procedural requirements, specifically

the requirement that the agency provides notice of proposed rulemaking, that the agency affords

interested parties an opportunity to comment on the proposed rulemaking, and that the agency

considers the relevant matters presented. 5 U.S.C. §553.

                               PROCEDURAL BACKGROUND

       62.     This action arises from four (4) PRRB appeals challenging the Hospitals’

Medicare DSH payments for various fiscal years on the grounds that (a) the Medicare/SSI

fractions that CMS unlawfully used to calculate those payments improperly included Part C days

in the numerator and/or denominator, and (b) the Medicaid fractions that CMS unlawfully used

to calculate those payments improperly excluded Medicaid-eligible Part C days from the

numerator. The Hospitals appealed this legal question by filing timely in accordance with 42

U.S.C. §1395oo, thus having jurisdictionally-valid PRRB appeals.

       63.     In three letters dated March 26, 2021, April 26, 2021, and May 7, 2021, the PRRB

remanded the Hospitals’ appeals at issue to their MACs “pursuant to Ruling CMS-1739-R” for

“recalculation of the DSH payment adjustment.” See Exhibit B. As a result, the PRRB closed

these appeals and removed them from its docket. The effect of the PRRB’s remand orders would

be to allow the MACs to use an as-yet non-existing final rule to recalculate the Hospitals’ DSH

payments. Because the CMS Administrator did not review the PRRB’s remand orders, they are

final agency actions for purposes of judicial review.


                                                 22
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 23 of 33




       64.     Under the Ruling, the Hospitals have no clear right following the remands to

obtain review of the MAC’s new determinations or to obtain relief on their remanded appeals as

to the proper treatment of Medicare Part C days in their DSH calculations.

       65.     In a separate decision dated April 23, 2021 (Exhibit D), the Board found that it

lacked jurisdiction to hear the appeal of the DSH Part C Days issue from three revised NPRs for

two of the Hospitals: (1) for Hospital Menonita (Cayey) (Provider No. 40-0013), for its cost

reporting periods ending March 31, 2002, and March 31, 2003, and (2) for Hospital Menonita

(Aibonito) (Provider No. 40-0018), for its cost reporting period ending March 31, 2003. Exhibit

D at 3-5. These hospitals had appealed the DSH Part C Days issue from their original NPRs for

the same fiscal periods and the PRRB found it had jurisdiction over the appeals of this issue from

the hospitals’ original NPRs. Id. at 3. The hospitals appealed the DSH Part C Days issue from

their revised NPRs for the same fiscal periods and asked the PRRB to incorporate the appeal of

the revised NPRs into the pending appeals of the original NPRs because doing so “did not

introduce any new issues” into the pending appeals. The PRRB held that it does not have

jurisdiction over the appeal of the DSH Part C Days issue from the revised NPRs because “there

is no evidence” that DSH Part C Days “were adjusted in the respective RNPRs.” Id. The

PRRB’s dismissal lacks a factual predicate because the hospitals’ appeal of the DSH Part C Days

issue from their revised NPRs was not the hospitals’ initial appeal of the DSH Part C Days issue

for the fiscal periods at issue. Rather, the hospitals merely added the appeal of the DSH Part C

Days issue from their revised NPRs into their currently-pending and jurisdictionally proper

appeals of the DSH Part C Days issue from their original NPRs for the same fiscal period. The

PRRB’s dismissal of the DSH Part C Days issue from these appeals from the revised NPRs for

lack of jurisdiction was improper because they did not appeal any new issues.




                                               23
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 24 of 33




     THE REMAND PROCESS IN THE RULING PREJUDICES THE HOSPITALS

       66.     By remanding the Hospitals’ DSH payments before issuing the final rule setting

forth the criteria that the MACs will be using to recalculate those payments, the Ruling deprives

the right of the Hospitals to challenge the DSH payments at issue and seek statutory interest.

Although the Hospitals will have the separate right to challenge the final rule, the Hospitals may

not be able to pursue that challenge with regard to the payments at issue, which the Hospitals

have the statutory right to appeal.

       67.     Also, remand is premature until the final rule is issued. Hospitals should have the

opportunity to review the recalculation criteria in the final rule before deciding whether to

challenge the remand. This is precisely what happened when CMS issued a previous ruling,

CMS Ruling 1498-R. CMS included in that ruling the specific Medicare payment criteria to be

applied by the MACs when recalculating the hospitals’ DSH payments, which the hospital-

plaintiffs challenged in this Court.

       68.     Moreover, even if the Secretary issues the payment criteria to be used when

making the recalculation in a final rule, the remands required under the Ruling unlawfully

prejudice the Hospitals by limiting (if not depriving them entirely of) their statutory right under

42 U.S.C. §1395oo and other authorities to (a) challenge the effect of the finalized payment

criteria on the DSH payments at issue in the remanded appeals by prohibiting the issuance of

recalculated DSH payments that the Hospitals could appeal to the PRRB, and (b) seek interest

for their incorrect DSH payments, some of which extend back more than 15 years (the fiscal

years at issue all predate October 1, 2013). The Ruling is also unlawful procedurally because it

was not adopted using notice and comment rulemaking, as required by statute, despite its

substantive impact on the Hospitals’ Medicare payment rights, and is unlawfully retroactive.




                                                24
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 25 of 33




       69.     The remands issued pursuant to the Ruling are final determinations of the

Hospitals’ rights and are ripe for review by this Court under 42 U.S.C. §1395oo(f). This action

is timely-filed under 42 U.S.C. §1395oo(f).

                                     CAUSES OF ACTION

                                              COUNT I

                    Judicial Review Under the APA and the Medicare Act
                                (Decision is Contrary to Law)

       70.     The Hospitals hereby incorporate by reference paragraphs 1 through 69 herein.

       71.     The Ruling improperly and prematurely remands the appeals at issue to the

applicable MACs for recalculation of their DSH payments using payment criteria that have not

yet been adopted in a notice-and-comment rule.

       72.     The provisions of the Ruling depriving the Board of jurisdiction over otherwise

jurisdictionally valid appeals, and declaring appeals moot and requiring the PRRB to remand

them to the MACs are invalid and must be set aside as inconsistent with 5 U.S.C. §706(2), 42

U.S.C. §§1395oo(a) and (f)(1), 1395hh(a)(2) and (e), and other authorities. The PRRB’s remand

decisions are similarly invalid and must be set aside.

       73.     The provisions of the Ruling declaring the Hospitals’ claims moot, and the

PRRB’s reliance on these provisions in its remand decisions, are arbitrary, capricious, not based

upon substantial evidence, and otherwise contrary to law. The issuance of the proposed rule has

not rendered the Hospitals’ appeals “moot” or eliminated “any actual case or controversy.” See

Ruling at 8. This is because CMS is proposing to adopt retroactively the precise policy that the

Hospitals’ PRRB appeals are challenging.

       74.     Moreover, even if the Secretary issues the payment criteria to be used when

making the recalculation in a final rule, the remands required under the Ruling unlawfully



                                                25
                Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 26 of 33




prejudice the Hospitals by limiting (if not depriving them entirely of) their statutory right under

42 U.S.C. §1395oo and other authorities to (a) challenge the effect of the finalized payment

criteria on the DSH payments at issue in the remanded appeals by prohibiting the issuance of

recalculated DSH payments that the Hospitals could appeal to the PRRB, and (b) seek interest

for their incorrect DSH payments, some of which extend back more than 15 years (the fiscal

years at issue all predate October 1, 2013). In ordering remand, the PRRB explicitly found that it

“has jurisdiction . . . under the provisions of 42 U.S.C. § 1395oo(a).” Nothing in §1395oo or any

other statute authorizes CMS to divest the Hospitals of the appeal rights granted to them, or the

PRRB of the jurisdiction conferred to it, by §1395oo.

          75.     The Ruling is also unlawful procedurally because it was not adopted using notice-

and-comment rulemaking, as required by statute, despite its substantive impact on the Hospitals’

Medicare payment rights, is unlawfully retroactive, and improperly based on the Proposed Rule.

          76.     As a result of the foregoing deficiencies, the Hospitals will suffer economic harm

because their DSH payments will likely be lower than those to which they are entitled under the

law as interpreted by this Court, the D.C. Circuit, and the United States Supreme Court.

          77.     Based on the foregoing, the Hospitals are entitled to an order declaring the

Secretary’s remand instructions in the Ruling to be unlawful and providing for other relief, and

declaring the Proposed Rule unlawful to the extent it prejudices the Hospitals’ statutory appeal

rights.

                                             COUNT II

                      Judicial Review Under the APA and the Medicare Act
                              (Decision is Arbitrary and Capricious)

          78.     The Hospitals hereby incorporate by reference paragraphs 1 through 77 herein.




                                                 26
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 27 of 33




       79.     The Ruling is arbitrary, capricious, in violation of the Medicare Act and/or

otherwise in violation of the law, in violation of 5 U.S.C. §706(2)(A), because it (a) precludes

the Hospitals from being able to challenge the payments at issue and obtain interest on any

underpayment, (b) improperly and prematurely remands these appeals to the applicable MACs

for recalculation of their DSH payments using payment criteria that have not yet been adopted in

a notice-and-comment rule, (c) unlawfully applies a procedural policy that was required to have

been adopted using notice-and-comment rulemaking, but was not, and (d) unlawfully purports to

have retroactive effect. Under 42 U.S.C. §1395oo, the Hospitals have the statutory right to

challenge their Medicare DSH payments and obtain interest.

       80.     The Ruling, and the remand decisions applying it, are also arbitrary and

capricious as applied to periods prior to October 1, 2004 in that the Secretary does not provide

any explanation for the differential treatment in regards to appeals for these earlier years.

Following his loss in the Northeast Hospital decision, the Secretary settled hundreds of cases

addressing the Part C issue over the course of many years by instructing his contractors to

include the contested Part C days in the numerator of the Medicaid fraction. By changing course

at this late moment, the Secretary’s Ruling has created a situation where similarly-situated

parties are treated dissimilarly, which is arbitrary and capricious agency action. See Transactive

Corp. v. United States, 91 F.3d 232, 239 (D.C. Cir. 1996) (finding agency action arbitrary when

it treats seemingly similar situations differently without explanation of the factual differences

justifying dissimilar treatment).

       81.     As a result of the foregoing deficiencies, the Hospitals will suffer economic harm

because their DSH payment will likely be lower than those to which they are entitled under the

law as interpreted by this Court, the D.C. Circuit, and the United States Supreme Court.




                                               27
                Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 28 of 33




          82.     Based on the foregoing, the Hospitals are entitled to an order declaring the

Secretary’s remand instructions in the Ruling to be unlawful and providing for other relief, and

declaring the Proposed Rule unlawful to the extent it prejudices the Hospitals’ statutory appeal

rights.

                                             COUNT III

                      Judicial Review Under the APA and the Medicare Act
                                  (Decision is Contrary to Law)

          83.     The Hospitals hereby incorporate by reference paragraphs 1 through 82 herein.

          84.     The Ruling constitutes a significant departure from the Secretary’s interpretation

of the Medicare statute and the processing of appeals before the PRRB, therefore the Secretary

was required to use notice-and-comment rulemaking under the APA, 5 U.S.C. §553. The

Secretary violated the Medicare Act and the APA by failing to use notice-and-comment

rulemaking when issuing the requirements included in the Ruling.

          85.     The Ruling purports to address the Hospitals’ appeals over the Allina II issue

through an order requiring the MACs to recalculate the Hospitals’ DSH payments in accordance

with as yet unknown payment criteria, thereby divesting the PRRB of jurisdiction over the

appeals covered by the Ruling. This is improper because the Ruling deprives the Hospitals of a

hearing on the issue that they appealed.

          86.     Moreover, it would be in excess of the Secretary’s authority under the Medicare

Act to make a determination that his decision to require MACs to take action consistent with the

Ruling resolves the provider’s dissatisfaction. See 42 U.S.C. §1395oo(a) (“Any provider of

services which has filed a required cost report within the time specified in regulations may obtain

a hearing with respect to such cost report by a Provider Reimbursement Review Board ... if ...

such provider ... is dissatisfied with a final determination ... as to the amount of total program



                                                  28
               Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 29 of 33




reimbursement due the provider ... for the period covered by such report.”). In this case,

however, as more specifically stated herein, the Ruling does not satisfy the Hospitals’

dissatisfaction with the final determination as to the amount of total program reimbursement due

for the period covered by the cost reports at issue in this Complaint because the Hospitals are not

being heard on the issue they appealed.

       87.       The Medicare Act states that “no rule, requirement, or other statement of policy

that establishes or changes a substantive legal standard governing the scope of benefits, the

payment for services, or the eligibility of individuals, entities, or organizations to furnish or

receive services shall take effect unless it is promulgated by the Secretary by regulation.” 42

U.S.C. §1395hh(a)(2).

       88.       The Medicare Act also requires the Secretary to publish in the Federal Register, a

list of all manual instructions, interpretative rules, statements of policy, and guidelines of general

applicability. 42 U.S.C. §1395hh(c). The Freedom of Information Act (FOIA) similarly requires

an agency to publish in the Federal Register statements of general policy and interpretations of

general applicability. 5 U.S.C. §552(a)(1)(D).

       89.       The policy contained in the Ruling falls within the publication requirements of 42

U.S.C. §1395hh(a)(2) and/or 1395hh(c), as well as 5 U.S.C. §552(a)(1)(D). The Secretary’s

failure to adopt the Ruling using notice-and-comment rulemaking violates these requirements,

and the Secretary is therefore precluded from applying the Ruling to the Hospitals. 42 U.S.C.

§1395hh(e); 5 U.S.C. §552(a)(1); 5 U.S.C. §552(a)(2).             The Ruling is also unlawfully

retroactive.




                                                 29
                Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 30 of 33




          90.     As a result of the foregoing deficiencies, the Hospitals will suffer economic harm

because their DSH payment will likely be lower than those to which they are entitled under the

law as interpreted by this Court and the D.C. Circuit.

          91.     Based on the foregoing, the Hospitals are entitled to an order declaring the

Secretary’s remand instructions in the Ruling to be unlawful and providing for other relief, and

declaring the Proposed Rule unlawful to the extent it prejudices the Hospitals’ statutory appeal

rights.

                                             COUNT IV

                      Judicial Review Under the APA and the Medicare Act
                  (PRRB’s Dismissal for Lack of Jurisdiction is Contrary to Law)

          92.     The Hospitals hereby incorporate by reference paragraphs 1 through 91 herein.

          93.     The PRRB’s decision that it lacked jurisdiction over the appeals of the DSH Part

C Days issue filed from revised NPRs by Hospital Menonita (Cayey) (Provider No. 40-0013), for

its cost reporting periods ending March 31, 2002, and March 31, 2003, and by Hospital Menonita

(Aibonito) (Provider No. 40-0018), for its cost reporting period ending March 31, 2003, is

invalid and should be set aside because it is arbitrary, capricious, an abuse of discretion,

otherwise not in accordance with law, in excess of statutory jurisdiction, authority, or limitations,

or short of statutory right, without observance of procedure required by law, and unsupported by

substantial evidence, including for (but not limited to) the reasons set forth below.

          94.     These hospitals appealed the DSH Part C Days issue from their original NPRs for

the same fiscal periods and the PRRB found it had jurisdiction over the appeals of this issue from

the original NPRs. Id. at 3. The hospitals appealed the DSH Part C Days issue from their

revised NPRs for the same fiscal periods and asked the PRRB to incorporate the appeal of the

revised NPRs into the pending appeals of the original NPRs because doing so “did not introduce



                                                  30
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 31 of 33




any new issues” into the pending appeals. The PRRB held that it does not have jurisdiction over

the appeal of the DSH Part C Days issue from the revised NPRs because “there is no evidence”

that DSH Part C Days “were adjusted in the respective RNPRs.” Id. The PRRB’s dismissal

lacks a factual predicate because the hospitals’ appeal of the DSH Part C Days issue from their

revised NPRs was not the hospitals’ initial appeal of the DSH Part C Days issue for the fiscal

periods at issue. Rather, the hospitals merely added the appeal of the DSH Part C Days issue

from their revised NPRs into their currently-pending and jurisdictionally proper appeals of the

DSH Part C Days issue from their original NPRs for the same fiscal period. The PRRB’s

dismissal of these appeals of the DSH Part C Days issue from the revised NPRs for lack of

jurisdiction was improper factually because they did not include any new issues. The PRRB’s

jurisdictional decision is also invalid legally because it conflicts with the plain language of the

appeals statute, 42 U.S.C. § 1395oo(a), and other authorities.

                                           COUNT V

                                           Mandamus

       95.     The Hospitals hereby incorporate by reference paragraphs 1 through 94 herein.

       96.     The Secretary has the non-discretionary duty to (a) reimburse the Hospitals fully

at the amounts to which they are entitled under the law, (b) allow the Hospitals to exercise their

appeal rights, and (c) otherwise comply with the law, including with regard to using notice and

comment rulemaking. The Hospitals are entitled to a writ of mandamus under 28 U.S.C. §1361,

prohibiting the PRRB from remanding the Hospitals’ appeals to the MAC under the Ruling and

the Proposed Rule, and providing for other relief.

                                           COUNT V

                                          All Writs Act

       97.     The Hospitals hereby incorporate by reference paragraphs 1 through 96 herein.


                                                31
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 32 of 33




       98.     The Secretary has violated the Medicare Act and APA by ordering the PRRB to

remand the Hospitals’ DSH appeals at issue to the applicable MACs. Under the All Writs Act,

28 U.S.C. §1651(a): “The Supreme Court and all courts established by Act of Congress may

issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the

usages and principles of law.” This Court, properly seized of jurisdiction, should issue an order

prohibiting the PRRB from remanding the Hospitals’ appeals to the MAC under the Ruling and

the Proposed Rule, and providing for other relief.

                                    REQUEST FOR RELIEF

       WHEREFORE, the Hospitals request:

       1.      An order declaring CMS Ruling 1739-R invalid substantively and procedurally

and setting it aside, including the provisions that declare that the PRRB lacks jurisdiction over,

and requiring the PRRB to remand, the Hospitals’ Allina II claims in their appeals, which the

Hospitals brought for the purpose of having their DSH payments calculated correctly, in

accordance with the Allina litigation and, thus, reinstating the Hospitals’ PRRB appeals;

       2.      An order declaring invalid and setting aside the final decisions of the PRRB

dismissing and remanding to the MACs the Hospitals’ appeals at issue herein;

       3.      An order requiring the PRRB to reinstate the Hospitals’ remanded appeals;

       4.      An order declaring invalid and setting aside the PRRB’s final decision dismissing

for lack of jurisdiction the plaintiff-hospitals’ appeals of the DSH Part C Days issue from revised

NPRs for which the hospitals had currently pending and jurisdictionally-proper appeals of the

DSH Part C Days issue from their initial NPRs for the same fiscal period;

       5.      An order requiring the Secretary to cease and desist from applying the Ruling;

       6.      Alternatively, the issuance of a writ of mandamus requiring the Secretary to (a)

retroactively withdraw Ruling 1739-R and (b) reinstate the Hospitals’ appeals before the PRRB;


                                                 32
             Case 1:21-cv-01410 Document 1 Filed 05/24/21 Page 33 of 33




       7.      An order directing the Secretary to recalculate the Hospitals’ DSH payments for

the fiscal periods at issue in accordance with the Allina litigation and to make prompt payment of

any additional amounts due the Hospitals plus interest calculated in accordance with 42 U.S.C.

§1395oo(f)(2) and/or 42 U.S.C. §1395g(d);

       8.      An order declaring the Proposed Rule unlawful to the extent it prejudices the

Hospitals’ statutory appeal rights;

       9.      Costs of suit incurred by Hospitals, including reasonable attorneys’ fees; and

       10.     Such other and relief as the Court deems just and proper, including interest

calculated in accordance with 42 U.S.C. §1395oo(f)(2) and/or 42 U.S.C. §1395g(d), on any

payments made as a result of this action.

Dated: May 24, 2021                               Respectfully submitted,

                                                          /s/ Robert L. Roth
                                                  Robert L. Roth (D.C. Bar No. 441803)
                                                  Kelly A. Carroll (D.C. Bar No. 1018485)
                                                  HOOPER LUNDY & BOOKMAN, P.C.
                                                  401 9th Street, NW, Suite 550
                                                  Washington, DC 20004
                                                  Tel.: (202) 580-7700
                                                  Fax: (202) 580-7719
                                                  rroth@health-law.com
                                                  kcarroll@health-law.com

                                                  Counsel for Plaintiffs




                                               33
